Citation Nr: 0624989	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  03-32 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a pulmonary 
disability, secondary to service-connected residuals of a 
splenectomy.

2.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1978 to October 
1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Boston, Massachusetts Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the benefits sought on 
appeal.

In May 2004, the veteran testified before the undersigned 
Veterans Law Judge sitting at the RO.  A transcript of the 
hearing is associated with the claims folder and has been 
reviewed.

In March 2005, the Board remanded the case for further 
development.

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the evidence is against a finding that 
any current lung disease, to include sarcoidosis and 
berylliosis, is proximately due to or the result of service-
connected residuals of splenectomy.   




CONCLUSION OF LAW

Granulomatous lung disease, to include sarcoidosis and 
berylliosis, is not proximately due to or the result of 
service-connected disability.  38 C.F.R. § 1131(West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA in December 2002 and July 2003 letters.  
Collectively, those letters informed the veteran to submit 
any evidence or information pertinent to his claim, informed 
him of the evidence required to substantiate his service 
connection claim, the information required from him to enable 
VA to obtain evidence on his behalf, the assistance that VA 
would provide to obtain evidence on his behalf, and that he 
should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  Therefore, the Board finds that he was provided with 
the notice required by the VCAA.

All available evidence pertaining to the veteran's claim has 
been obtained, and the veteran has been afforded an 
appropriate VA examination.  The claims folder contains the 
veteran's service medical records, and post-service medical 
evidence from the VA Medical Center in Boston.  It appears 
that all obtainable evidence identified by the veteran 
relative to his claim has been obtained and associated with 
the claims folder, and that neither he or his representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  The Board is also unaware of any 
such evidence.  Therefore, the Board is satisfied that VA has 
complied with its duty to assist the veteran in the 
development of the facts pertinent to his claim.  

The record also reflects that the originating agency 
readjudicated the veteran's claim being decided herein 
following the provision of the required notice and the 
completion of all indicated development of the record.  There 
is no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time.

In light of the Board's denial of the veteran's service 
connection claim, no additional disability ratings or 
effective dates will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
For the above reasons, it is not prejudicial to the veteran 
for the Board to proceed to finally decide the issues 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also 38 C.F.R. § 20.1102 (2005) 
(harmless error).





Legal Criteria - Service Connection

For service connection to be established, there must be a 
current disability and evidence that such disability resulted 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2005).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall also be service 
connected.  When service connection is established for a 
secondary condition, it shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a) (2005).


Analysis

Initially, the Board notes that the veteran does not contend 
and the evidence does not show that his current pulmonary 
disability had its onset in service.  Further, a January 2006 
VA examiner concluded that "[b]ased on history and temporal 
sequence of events, there is no relationship between his lung 
condition and his prior military service."  Service 
connection on a direct basis is not warranted.  

The veteran's contention is that his current pulmonary 
disability, claimed as sarcoidosis, is related to his 
service-connected splenectomy.  By way of history, the Board 
notes that during service in 1979, the veteran underwent a 
splenectomy following abdominal trauma sustained during an 
automobile accident.  The veteran is service-connected for 
residuals of splenectomy.  Post-service, the veteran 
reportedly was exposed to beryllium while working at a steel 
mill.  In 2001, the veteran received treatment for a 
worsening cough; he was diagnosed with pneumonia but did not 
respond to antibiotics.  In April 2002, following further 
pulmonary complaints, the veteran underwent a lung biopsy 
which revealed a giant cell, severe, granuloma of the sarcoid 
type, fulminant, progressing to end stage fibrosis.  
Clinical evidence confirms that the veteran currently has 
granulomatous lung disease.  The Board notes, however, that 
there is a question as to what type of granulomatous lung 
disease the veteran currently has - sarcoidosis versus 
berylliosis.  According to an April 2002 VA treatment note, a 
diagnosis of sarcoidosis can only be accepted provided that 
occupational exposure to heavy metals, including beryllium, 
is excluded.  Two beryllium lymphocyte proliferation tests 
were conducted, but yielded inconclusive results (see January 
2004 VA treatment record).  An August 2005 VA physician 
commented that the veteran's beryllium history is a bit 
vague.  In any event, although there is a question as to the 
type of granulomatous lung disease the veteran has, it is 
clear that he currently has a pulmonary disability, thereby 
satisfying the first element of the veteran's service 
connection claim.  

On review, however, the Board finds that the preponderance of 
the evidence is against a finding that the veteran's 
pulmonary disability is related to his service-connected 
residuals of splenectomy.  

The Board acknowledges statements set forth by a VA treating 
physician in April 2002 (VA Thoracic Surgery Clinic) and a VA 
examiner in January 2003.  The April 2002 physician stated 
that the "splenectomy may be the explanation for the 
severity of the reaction."  (referring to the giant cell 
granuloma progressing to end stage fibrosis).  The January 
2003 VA examiner stated that a splenectomy is associated with 
increased propensity to bacterial infections, and opined that 
"it is not certain, but possible," that the veteran's 
infections contributed to the onset of his sarcoidosis. 

Also of record is an October 2005 VA opinion, in which the 
examiner opined that there is no evidence of a relationship 
between sarcoidosis and splenectomy.  The examiner also 
stated that there is no evidence that beryllium exposure will 
affect the natural history of sarcoidosis.

The Board is inclined to give greater weight to the October 
2005 opinion than to the January 2003 opinion.  First, the 
October 2005 examiner indicated that he reviewed the entire 
claims folder prior to rendering an opinion.  There is no 
indication that the January 2003 examiner had the benefit of 
a review of the veteran's claims folder.  Second, even if the 
veteran is at an increased risk for infections due to the 
splenectomy, the January 2003 opinion still only suggested a 
possibility that the veteran's infections contributed to the 
onset of his sarcoidosis.  Such opinion does not indicate a 
50 percent or greater probability that would counter the 
October 2005 opinion.  Significantly, the January 2003 VA 
examiner was unable to relate, with any certainty, the 
veteran's splenectomy to his current pulmonary disease.  
Service connection may not be based on a resort to pure 
speculation or even remote possibility.  See 38 C.F.R. § 
3.102 (2005).

The Board recognizes the veteran's opinions to the effect 
that his current pulmonary disability is related to his 
service-connected residuals of splenectomy, however, his 
opinions are without probative value because the evidence 
does not show that he possesses the medical expertise 
necessary to diagnose or determine the etiology of a medical 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

The Board has reviewed all evidence of record and concludes 
that the veteran's service connection claim for a pulmonary 
disability claimed as secondary to service-connected 
residuals of splenectomy must be denied.  As the 
preponderance of the evidence is against the veteran's claim 
for service connection, the doctrine of reasonable doubt is 
not for application.  See 38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to service connection for a pulmonary disability, 
secondary to service-connected residuals of a splenectomy, is 
denied.




REMAND

Pursuant to the VCAA, VA has a duty to notify the veteran 1) 
of the evidence necessary to substantiate his claim; 2) of 
the information and evidence that he is responsible for 
providing; 3) of the evidence that VA will attempt to obtain; 
and 4) request that the veteran provide any evidence in his 
possession that pertains to his claim.  See 38 U.S.C.A. 
§§ 5102, 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  On review, 
the December 2002 and July 2003 VCAA letters associated with 
the claims folder did not advise the veteran of the evidence 
necessary to substantiate his TDIU claim.  A remand is 
required for corrective action.

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
Specifically, the RO should:

(a) Notify the veteran of the information 
and evidence necessary to substantiate 
his claim for a TDIU.

(b) Notify the veteran of the information 
and evidence he is responsible for 
providing;  

(c) Notify the veteran of the information 
and evidence VA will attempt to obtain, 
e.g., that VA will make reasonable 
efforts to obtain relevant records not in 
the custody of a Federal department or 
agency and will make as many requests as 
are necessary to obtain relevant records 
from a Federal department or agency; and 

(d) Request that the veteran provide any 
evidence in his possession that pertains 
to his claim.  

2.  Thereafter, the RO should re-
adjudicate the veteran's TDIU claim.  If 
the benefit sought on appeal remains 
denied, the veteran and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


